John S. Lockman, J.
At a pretrial hearing a preference was granted to the plaintiffs when the defendants refused to make any offer of settlement although the plaintiffs were passengers in a parked vehicle which was struck in the rear by the defendants’ vehicle. The defendants move to vacate the preference because the court lacks authority to grant it.
Subdivision (c) of rule 10 of the Nassau County District Court Rules provides: “ In any case on the pre-trial calendar, if the judge, after an examination of the pleadings and bill of particulars, if any, and after a conference, shall find that the interests of justice will be best served by an early trial, then on his own motion or on the motion of any party, he may make an order granting such a preference in trial as in his discretion is proper.”
"Whenever a defendant is not acting in good faith a preference may be granted. (Abramson v. Kenwood Labs., 17 A D 2d 626.)
Refusing to make an offer to passengers in a parked vehicle struck in the rear by your vehicle is not acting in good faith. Motion denied.